PER CURIAM
Defendant was convicted of conspiracy to commit aggravated murder, ORS 161.450, solicitation to commit aggravated murder, ORS 161.435, and attempted murder. ORS 161.405; ORS 163.115. He appealed, and we remanded for resentencing on the ground that the original judgment improperly imposed consecutive sentences on the conspiracy and solicitation counts. State v. Dodson, 111 Or App 643, 825 P2d 662 (1992). On remand, the trial court imposed sentences on the conspiracy and solicitation counts to run concurrently, and a sentence on the attempted murder count to run consecutively to the other sentences.
Defendant argues that the conspiracy and solicitation counts should merge into one conviction. The state points out that, under ORS 161.485, all three convictions merge into one conviction. We agree with the state.
Remanded with instructions to merge all three convictions and for resentencing on one conviction; otherwise affirmed.